Title: To John Adams from Elbridge Gerry, 10 December 1798
From: Gerry, Elbridge
To: Adams, John



post 10 Dec 1798

Remarks on General Marshalls letter of the 12th of Nov, & Mr Pickerings of the 10th of December 1798 to Mr Gerry: respectfully submitted by the latter to the President of the United States of America.
1st. In regard to the source of the information (relative to the renewal of one or both the money propositions) which General Marshall thinks, I must have supposed to be him; I had not the means of ascertaining it: nor could I suppose it to have been either of the other Envoys, for in that case, I should have had a right to expect, the information would have been correct.
2dly General Marshall “knows not why, I supposed the publication” in question, “a stigma to myself,” & thinks “it contains nothing indelicate, or with which I have a right to be displeased.” his reasons are, “that it was not stated, to have been in my power to have avoided the application,” “nor was it insinuated, that I approved or recieved it favorably.” “that I was not censured, for not having made the communication to Government—” “nor could he have intended such a censure, since he himself must have participate in it.” “that I did not withhold the conversation, (Vizt of X & Y relative to the money propositions) from my colleagues.” “& that it was nearly as incumbent on him, as on me to have suggested the propriety of mentioning it to the Secretary of State.” “that it was deemed unnecessary” by the envoys. & that this fact (the renewal by X & Y of the money propositions) would not have been brot into view, but in consequence of the astonishing impudence, manifested by Mr Talleyrand, in demanding of me, the names of W, X, Y & Z.” but, without any of these qualifications, or explanations, & at a time when prejudices, ungenerously, unjustly, artfully, & cruelly excited against me in my absence, and without any friendly advocate, had taken deep root, & threatened the destruction of myself, & family, that publication was made in the words following: “But there is one important fact relative to this business not mentioned in the dispatches from the Envoys, which ought to be universally known, and of the truth of which I have incontrovertible evidence, it is this “the company at the private (this word & some others following were italicised) dinner to which Mr Gerry was invited by Mr Talleyrand, consisted of X Y & Z. after rising from table, X & Y renewed to Mr Gerry, in the room, & in the presence (tho’ perhaps not in the hearing) of Talleyrand, the money propositions, which the Envoys had before rejected! & yet Mr Talleyrand has affected ignorance, who were meant by X, Y, & Z! what unexampled effrontery!—let any candid man, Sir judge whether this clause “contains nothing indelicate” in regard to myself; Whether “I had not a right to be displeased with it,” or, whether “it was not a stigma on me.” can any one, Sir, say, that “if the company at the private dinners,” consisted of Mr Talleyrand, X, Y, Z, & myself, it had not the appearance of a clandestine meeting, for the purpose of intrigue, & of my having been the cause of its not being “mentioned in the despatches” & “universally known.” & can any one assert that this was not the impression which the publication had a tendency to make? & that “the effrontery of Mr Talleyrand” “unexampled” as it was, would not, at my expence, have been heightened, had the company consisted, only of the five persons mentioned: can any one, considering the conduct of Mr Pickering in general towards me, & particularly in this instance, doubt of his intention to make that impression? & can any one say that “the company, at the private dinner to which Mr Gerry was invited by Mr Talleyrand, consisted of X, Y, & Z.”, or that the former was not warranted in saying this “important fact never existed.” I should be loth to make any observations in the distinction of General Marshall between “official, or publick” & “private dinners.” they are to the President, I am sure unnecessary.
3dly General Marshall states, as a wonder of wonders, that I should deny “the fact itself.” but he did not state the fact, which I did then, & do still deny, that the company at the private dinner, to which I was invited by Mr Talleyrand consisted of X, Y, & Z: & which he admits I have a right to deny; for he says that “he does not recollect to have heard me mention any more than X, Y, & Z, and the Secretaries, who are the family of Mr Talleyrand.” the fact of which I was doubtful Vizt whether X & Y renewed one or both of the money propositions is by General Marshall substituted for the one which I denyed, & which “never existed.” in regard to this fact, I think now, from the best of my memory, as I then tho’t, that the proposition for the loan only was renewed; but if General Marshall thinks he is correct in his statement, that according to my information to him & General Pinckney “X & Y made a repetition of the money propositions,” be it so, it is to me a matter of no consequence, further than that I wish for an accurate statement of facts. if he has not mistaken my information the fact was as he has stated it.
4thly The company consisted, not only of Mr Talleyrand, X, Y, Z, & myself, & the secretaries, but also of Mr Codman, who came to the lodgings of General Marshall, & myself, to accompany me to the dinner; a circumstance which he has undoubtedly forgot: & of Mr Skipwith, & many others.
5thly General Marshall had undoubted evidence, that I supposed, as well as himself that X, Y, & Z were well known to Mr Talleyrand; he knew that I drew the first paragraph of the last conference of the Envoys with Mr Talleyrand, in which they informed him that “the propositions he had suggested, appeared to them the same, with those which had been made by X & Y, & also to Mr Gerry, with an intention, that they should be communicated to his colleagues;” & he admits, that “I expressed a good deal of indignation, at the renewal of one, or both the money propositions. he ought therefore to have manifested a disposition, to have removed from the public mind, the possibility of an imputation to me, in regard to these events.
6thly General Marshall has expressed  a wish “to save us both the pain of an altercation”. He knew how earnestly I wished to avoid this, & what I had suffered to prevent it: but he had no right to expect, that I would permit the publick to be poisoned by injurious & unjust suggestions, & implications against me, without correcting them.
7thly Mr Pickering states, his having informed the President, that he could not publish my letter (which he says seems to have been proposed as the means “to do myself justice”) without subjoining some remarks which might wound my feelings.” he “seems” to have taken some exception to that letter, because proposed “as the mean” to do myself justice. I made no such proposition, nor had such an intention. on the other hand, you know well, Sir, that I wished for the matter to be so corrected, as to prevent injury to the feelings of any one: but Mr. Pickering must have had the fibres of an anvil, and supposed that I had the same, to have conceived, that his letter to Mr. Johnstone, or his report to the President, had not wounded my feelings. I wish never to wound the feelings of any man, but, confess that it has been with great difficulty I have refrained from doing myself public Justice. (nothing but the President’s request & an aversion from interrupting the publick tranquility, which is remarkableR I am informed has been promoted by the publication of my dispatches, have prevailed on me to endure ungenerous and unmerited reproach.
7thly Altho’ Mr Pickering in his report alluded to, stated what he had omitted in his letter to Mr Johnstone, “that when the money propositions were renewed“ “Mr Gerry very justly offended answered positively in the negative, & the conversation dropped.” Yet he has not corrected his misrepresentation that I dined in company consisting of Mr Talleyrand X&Y, and Z, and has moreover repeated his uncandid remarks in regard to my giving Mr Talleyrand the names of this agency agents.
